Citation Nr: 1711474	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-34 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to higher ratings for service-connected lumbar spine disability, initially rated as 10 percent disabling prior to June 30, 2014, and as 20 percent disabling from that date.

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity associated with lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability and associated radiculopathy of the left lower extremity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO in San Diego, California granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 0 percent (noncompensable) disability rating, effective June 17, 2009.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in August 2010.  In March 2012, the RO assigned an initial 10 percent disability rating for degenerative disc disease of the lumbar spine, from June 17, 2009.  Jurisdiction of the claims file was subsequently transferred to the RO in Oakland, California, which certified the appeal to the Board.

In August 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.

In December 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the service-connected lumbar spine disability, to include on an extra-schedular basis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)) and remanded both claims on appeal for further development.
On remand, in a July 2014 decision, a Decision Review Officer (DRO) re-characterized the Veteran's service-connected lumbar spine disability as degenerative arthritis of the lumbar spine and assigned a 20 percent disability rating, from June 30, 2014.  The DRO also granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating, also effective June 30, 2014. 

After accomplishing further action, the agency of original jurisdiction (AOJ) denied a higher rating for lumbar spine disability, and a TDIU due to that disability (as reflected in an October 2014 rating decision and supplemental SOC (SSOC)), and returned these matters to the Board.

In April 2016, the Board again remanded the claims on appeal to the AOJ for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a January 2017 SSOC) and returned these matters to the Board for further consideration.

Although the Veteran did not appeal the initial 10 percent rating assigned for associated radiculopathy of the left lower extremity, on these facts, the Board considers the matter of a higher rating for that disability as part of the evaluation of the lumbar spine disability and a possible factor in the matter of the Veteran's entitlement to a TDIU due to that disability (as reflected on the title page).

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.






REMAND

Unfortunately, the Board finds that further action on the claims for higher ratings for the service-connected back disability and left lower extremity radiculopathy and for a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the April 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination to obtain information as to the severity of his service-connected back disability.  Subsequent to this remand, the United States Court of Appeals for Veterans Claims held that in order to adequately assess functional impairment of a joint, the joint involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Pursuant to the Board's remand, in January 2017, the Veteran underwent a back examination.  The report of that examination reflects that ranges of active motion of the thoracolumbar spine were reported, and the examiner noted that there was no evidence of pain with weight bearing.  However, the ranges of passive motion of the thoracolumbar spine were not provided.  See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 168-170.  

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board points out that, as additional information will be obtained addressing the severity of the service-connected radiculopathy of the left lower extremity during the VA back examination, Board action on this claim, at this juncture, would be premature; hence, this matter is being remanded, as well.
The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Palo Alto Vista electronic records system dated to January 2017. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Also, a December 2016 VA domiciliary note reflects that the Veteran was in receipt of Social Security Administration (SSA) supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been obtained and may be relevant to the Veteran's claims.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether staged rating(s) of the disability(ies)-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  

As a final point, the Board notes that the record reflects that the most recent SSOC dated in January 2017 was mailed to the Veteran, but that it was returned as undeliverable.  As such, appropriate action to confirm the Veteran's current mailing address and to re-send the Veteran and his representative the January 2017 SSOC should be accomplished on remand.



Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake all necessary action to verify the Veteran's current mailing address.  All efforts to confirm his current address should be documented in the claims file.

2.  After the Veteran's mailing address has been verified, re-send to the Veteran and his representative a copy of the January 2017 SSOC, and afform the an appropriate time period for response.

3.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

4.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Palo Alto Vista electronic records system dated since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

5.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

6.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected back disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the thoracolumbar spine on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome-specifically, comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.
The examiner should also indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication in January 2017), and all legal authority (to include, with respect to each higher rating claim, consideration and discussion of whether staged rating is appropriate). 

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional, relevant evidence, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




